United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-3534
                                    ___________

Stephen A. Marino,                    *
                                      *
             Appellant,               *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
N.H.P. Property Management, Inc.;     * Eastern District of Missouri.
National Corporation for Housing      *
Partnerships; Cindy Brandebura,       *      [UNPUBLISHED]
                                      *
             Appellees.               *
                                 ___________

                          Submitted: July 24, 1997
                              Filed: August 18, 1997
                                  ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Stephen A. Marino appeals the grant by the District Court1 of summary judgment
to the defendants. Having reviewed the record and the parties' briefs, we conclude that




      1
       The Honorable Terry I. Adelman, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c) (1994).
the judgment of the District Court is correct. Accordingly, we affirm. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-